PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Butzel Long / 26978A
1909 K St. NW
Suite 500
Washington, DC 20006

In re Application of 					:
Michael Fawcett		  		:  SUA SPONTE EXERCISE
Application No. 15/884,973				:                       OF
Filed:  January 31, 2018				:  SUPERVISORY REVIEW  
Attorney Docket No.:  26978A-023310US		: 
For:  Multi-Source Address Management Systems and Methods					   


A sua sponte review of the above-noted application file has been conducted.  As a result, it has been determined that certain errors on the part of the Office have occurred.  In particular, it has been determined that the Non-Final Rejection mailed July 21, 2022 following the Request for Continued Examination filed June 8, 2022 was premature.  The purpose of this communication is to correct this error and clarify the record.

A review of the record reveals that a Request for Continued Examination that requested a 3-month suspension of action under 37 CFR 1.103(c) was filed on June 8, 2022.  This began a 3-month time period for suspension of the next Office Action.  A Non-Final Rejection was mailed July 21, 2022 indicating that the application had been examined.   In the instant case, an Office Action considering the merits should not have been mailed prior to September 8, 2022.  

In view of the fact that the Request for Continuation requested a 3-month suspension of action and should not have been mailed prior to September 8, 2022, the mailing of the Non-Final Office Action on July 21, 2022 was improper.  Accordingly, the Non-Final Office Action mailed July 21, 2022 is hereby VACATED.  The application has been reinstated to a “pending” status, forwarded to the Examiner for consideration of the amendment, and will not be reviewed prior to September 8, 2022.

Any questions regarding this decision should be directed to Jeff Zimmerman at (571) 272-4602.


/TARIQ R HAFIZ/_________________________
Tariq Hafiz, Director
Technology Center 3600
/BETH V BOSWELL/Quality Assurance Specialist, Art Unit 3600